DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 10, 13 and 14 are objected to because of the following informalities:  
In claim 1 line 10, “the image” should be changed to --an image--.
In claim 10 line 11, “the image” should be changed to --an image--; 
line 13, “the” should be deleted.
In claim 13 line 7, “the image” should be changed to --an image--; 
line 9, “the” should be deleted.
In claim 14 line 9, “the image” should be changed to --an image--; 
line 11, “the” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

				Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Temovskiy (US 20090040308 A1).
	 As to claims 1, 13 and 14,  Temovskiy discloses the claimed subject matter, including a central processing unit (processor 150) that processes a video including continuous images, expressed by a coordinate system which includes at least an angular coordinate around a predetermined axis (i.e. processor 150 receives image and orientation data. This is an optical axis parallel to the aiming axis which is done by determining the angular difference from world coordinates) [paragraph 38, 62; Fig. 16], and a memory in communication with the central processing unit, the memory having computer readable instructions stored thereupon that, when executed by the central processing unit (i.e. processor 150 in a digital camera system inherently 
	As to claim 9, Temovskiy discloses the limitation of “at least one of an acceleration sensor, an angular velocity sensor, and a geomagnetic sensor, wherein the sensor data corresponding to the video includes at least one of: data outputted by the acceleration sensor, data outputted by the angular velocity sensor, data outputted by the geomagnetic sensor, and a rotation correction data that is calculated based on the data outputted by these sensors” (paragraphs 63, 62, Fig. 16).
As to claim 10,  Temovskiy discloses the claimed subject matter, including	a central processing unit (processor 150) that processes a video including continuous images, expressed by a coordinate system which includes at least an angular coordinate around a predetermined axis (i.e. processor 150 receives image and orientation data. This is an optical axis parallel to the aiming axis which is done by determining the angular difference from world coordinates) [paragraph 38, 62; Fig. 16], a display (display 160, paragraph 62, Fig. 16) and a memory in communication with the central processing unit, the memory having computer 
As to claim 11, Temovskiy discloses the limitation of “cause the central processing unit to calculate the specific direction during the image capturing on a plane coordinate system which is in the vertical direction with respect to the reference axis” (paragraphs 61-63, Figs. 15, 16).
	As to claim 12, Temovskiy  discloses the limitation of cause the central processing unit to: capture an image of each frame of a video (block 703, paragraph 72, Fig. 22), and record output data of a sensor or correction data calculated from this output data, in association with each frame of the video (blocks 704, 706, paragraph 73, Fig. 22), or receive output data of a sensor or correction data calculated from this output data, along with each frame of the video (blocks 704, 706, paragraph 73, Fig. 22).

Claims 1- 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawasaki (US 2020/0366839 A1).
As to claims 1, 13 and 14, Kawasaki discloses the claimed subject matter, including a central processing unit (212, 214, 220) that processes a video including continuous images, expressed by a coordinate system which includes at least an angular coordinate around a predetermined axis (paragraphs 39, 40; Fig. 3], and a memory in communication with the central processing unit, the memory having computer readable instructions stored thereupon that, when executed by the central processing unit (storage unit 214, paragraphs 39-41; Fig. 3], cause the central processing unit to: acquire video data (i.e. capturing unit 212 acquires a series or image  paragraph 40; Fig. 3); 	acquire sensor data corresponding to the video data (i.e. sensor 136, paragraph 30, 40; Figs. 2, 3]; and 	correct the image to cancel rotation change around the reference axis based on the sensor data, so that a reference of display of the image is fixed to a specific direction during image capturing throughout a plurality of frames of the video (i.e. correction unit 220, paragraphs 39, 57-62; Fig. 3].
	As to claim 2, Kawasaki discloses the limitation of “a direction on a plane, which is vertical to the reference axis based on a posture of a camera which captures the video in a reference frame at a predetermined timing, is determined as the specific direction during the image capturing, and the amount of the rotation change is based on a difference between the direction based on the posture in a reference frame and the direction on the plane vertical to the reference axis based on the posture of the camera in a correction target frame” (Figs. 5-6B, paragraphs 54-56).

As to claim 4, Kawasaki discloses the limitation of “a predetermined period corresponding to the plurality of frames is a period from a first timing when the start of the video or the start of the fixing is instructed to a second timing when the end of the video or the end of the fixing is instructed” (paragraphs 42, 50).
As to claim 5, Kawasaki discloses the limitation of   “72V0612ALP0001-US cause the central processing unit to: determine a traveling direction of the camera, which is moving on the plane vertical to the reference axis, as a specific direction during the image capturing, wherein in the case where the traveling direction is determined as the specific direction, the amount of the rotation change is based on the difference between the traveling direction and the direction on the plane vertical to the reference axis based on the posture of the camera in a correction target frame” (Figs. 5-6B, paragraphs 54-56).
As to claim 6, Kawasaki discloses the limitation of   “in the case where a moving distance in a predetermined number of frames satisfies a predetermined condition, the computer readable instructions cause the central processing unit to determine an updated traveling direction as the specific direction during the image capturing based on the sensor data, and the predetermined period corresponding to the plurality of frames, which corresponds to the determined specific direction during the image capturing, is a period from this determination to the next determination” (Figs. 5-7, paragraphs 58-61).
As to claim 7, Kawasaki discloses the limitation of “ the coordinate system further includes an angular coordinate with respect to the predetermined axis, and the computer readable 
As to claim 8, Kawasaki discloses the limitation of the video includes an omni-directional image which is expressed by a coordinate system including two angular coordinates as a frame (Figs. 4A-4C, paragraphs 43-48), the video is a video captured by a plurality of image capturing elements (paragraph 44), the omni-directional image is constituted by combining a plurality of partial images captured by the plurality of image capturing elements (Fig. 4A, paragraph 44), the video data includes the omni-directional image or the plurality of partial images as each frame (Fig. 4A), the correction is performed on the omni-directional image or the plurality of partial images (paragraph 62), and the reference axis is the gravity direction (paragraphs 50, 56, 84, 85).
As to claim 9, Kawasaki discloses the limitation of at least one of an acceleration sensor, an angular velocity sensor, and a geomagnetic sensor, wherein the sensor data corresponding to the video includes at least one of: data outputted by the acceleration sensor, data outputted by the angular velocity sensor, data outputted by the geomagnetic sensor, and a rotation correction data that is calculated based on the data outputted by these sensors (paragraphs 30, 40, 50, 52, 58, 73). 72V0612ALP0001-US
As to claim 10, Kawasaki discloses the claimed subject matter, including a central processing unit (212, 214, 220) that processes a video including continuous images, expressed by a coordinate system which includes at least an angular coordinate around a predetermined axis (paragraphs 39, 40; Fig. 3], a display (display unit 254, paragraph 39, Fig. 3)  and a memory in communication with the central processing unit, the memory having computer readable instructions stored thereupon that, when executed by the central processing unit (storage unit 
As to claim 11, Kawasaki discloses the limitation of “cause the central processing unit to: calculate the specific direction during the image capturing on a plane coordinate system which is in the vertical direction with respect to the reference axis” (paragraph 4).
As to claim 12, Kawasaki discloses the limitation of cause the central processing unit to: capture an image of each frame of a video (paragraph 40), and record output data of a sensor or correction data calculated from this output data, in association with each frame of the video (paragraph 40), or receive output data of a sensor or correction data calculated from this output data, along with each frame of the video (paragraph 40).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.




/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        



SH
January 16, 2021